FILED
                      UNITED STATES COURT OF APPEALS                        United States Court of Appeals
                                                                                    Tenth Circuit
                                    TENTH CIRCUIT
                                                                                    April 2, 2019

                                                                                Elisabeth A. Shumaker
 GLEN FOLSOM,                                                                       Clerk of Court
        Petitioner - Appellant,

 v.                                                            No. 19-6001
                                                        (D.C. No. 5:18-CV-00905-G)
 OKLAHOMA DEPARTMENT OF                                        (W.D. Okla.)
 CORRECTIONS and FNU FALLEN,

        Respondents - Appellees.


             ORDER DENYING CERTIFICATE OF APPEALABILITY


Before BACHARACH, McKAY, and O’BRIEN, Circuit Judges.



       Glen Folsom wants to appeal from the denial of his 28 U.S.C. § 2241 habeas

petition. He is well familiar with the historical and procedural facts; we will not repeat

them. He is also well familiar with the clear and cogent recommendation of the

magistrate judge, who appropriately summarized his petition as follows: “[O]ver the

course of three and a half pages, Petitioner complains (almost incoherently) about prison

conditions, medical care, legal property, disciplinary convictions in general, criminal

convictions, and past federal and state civil cases.” (R. at 49.) His litigation tactics did not

change either in pleas to the district judge or his papers here. He makes no reasonable

effort to demonstrate how error may have been committed in the district court. His

cavalier approach entitles him to no more than a summary order from this Court.
      Because no jurist of reason could reasonably debate the correctness of the result

reached by the district court, we DENY Folsom’s request for a COA and DISMISS this

matter. His request to proceed on appeal without prepayment of fees is DENIED.



                                         Entered by the Court:



                                         Terrence L. O’Brien
                                         United States Circuit Judge




                                          -2-